Citation Nr: 0701401	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-11 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial (compensable) evaluation for a 
laceration scar on the ulnar aspect of the right index 
finger.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


INTRODUCTION

The veteran had active service from June 1952 to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  




FINDING OF FACT

The veteran's service connected laceration scar on the ulnar 
aspect of the right index finger has been manifested 
throughout the appeal by a barely visible three centimeter by 
eight millimeter scar with completely normal range of right 
index finger motion, and no functional impairment, no 
evidence of skin grafting, no objective evidence of guarding, 
grimacing or pain, no underlying soft tissue loss, no muscle 
loss, no neurological deficit, no disfigurement, no 
adhesiveness, no ulceration or keloid formation, no 
inflammation or redness, and normal X-rays; the scar is 
superficial and stable.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for a 
laceration scar on the ulnar aspect of the right index finger 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 7802, 7803, 7804, 7805 (prior to and from 
August 30, 2002) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a Veterans 
Claims Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, this 
requirement was satisfied by an August 2002 letter to the 
veteran.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process by 
August 2002 and March 2006 letters as well as a letter in 
August 2003, a statement of the case in March 2005, and a 
July 2005 supplemental statement of the case, all of which 
provided the veteran with VCAA implementing regulations.  

The content of the notices provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was specifically advised 
to submit any evidence in his possession that he believed was 
relevant.  He was informed of the information and evidence 
that was of record and what was necessary to substantiate his 
claim.  He was also informed of what information VA would 
attempt to provide and what he was expected to provide.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

With respect to the VA's duty to assist, the veteran has been 
afforded a VA examination.  He requested a hearing at the RO, 
but then withdrew that request and did not report for the 
scheduled hearing.  He has indicated that the only treatment 
he has ever received for his right index finger was during 
service.  In an August 2002 statement he advised that he did 
not have any medical information relating to his claim.  The 
Board finds that the record on appeal is sufficient for a 
decision on the claims decided herein.  38 U.S.C.A. § 5103A.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  The veteran has 
indicated that there are no other possible sources for 
obtaining relevant medical evidence.  In the absence of any 
possible source of relevant evidence the provision of further 
notice would only result in delay and expenditure of finite 
resources without any possible benefit flowing to the 
veteran.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

This evaluation is for an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
not applicable.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  At the time of an initial rating separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id., at 125.  

The veteran's laceration scar on the ulnar aspect of the 
right index finger has been evaluated as noncompensably 
disabling under Diagnostic Code 7805 of the Rating Schedule 
prior to and from August 30, 2002.  Diagnostic Code 7805 
prior to and from August 30, 2002, essentially provides that 
a scar will be rated on limitation of the part affected.  
Diagnostic Code 7804, prior to and from August 30, 2002, 
essentially provides that a 10 percent evaluation will be 
assigned for a scar that is painful on examination.  
Diagnostic Code 7803, prior to and from August 30, 2002, 
essentially provides that a 10 percent evaluation will be 
assigned for a scar that is superficial, poorly nourished 
with repeated ulceration, prior to August 30, 2002, and 
superficial and unstable thereafter.  Diagnostic Code 7802, 
from August 30, 2002, essentially provides that a 10 percent 
evaluation will be assigned for a scar that is other than on 
the head, face or neck, that is superficial, does not cause 
limited motion, and occupies an area of 144 square inches 
(929 square centimeters) or greater.

The report of an August 2003 VA finger examination reflects 
that a very comprehensive and thorough examination was 
accomplished.  The report notes the veteran's complaints 
concerning previous skin grafting, pain and loss of motion 
but the examiner unequivocally found that the veteran did not 
provide any objective evidence of pain when he was 
distracted, even with at least 20 pounds of pressure being 
applied to the scar.  The examiner also unequivocally found 
that the veteran had normal range of motion of his right 
index finger and had no loss of function or motion related to 
the scar.  Further unequivocal findings included that skin 
grafting had not occurred (after review of service medical 
records and examination), that the scar was barely visible 
and measured three centimeters by eight millimeters, that 
while distracted there was no guarding, grimacing or 
verbalization of discomfort with pressure applied to the 
scar, that there was no underlying soft tissue loss, no 
muscle mass loss, no neurological deficit, no disfigurement, 
no adhesiveness, no ulcerations or keloid formation, no 
inflammation or redness, and no induration or loss of 
flexibility.  X-rays were normal.

There is no competent medical evidence of record that would 
support the conclusion that any of the criteria exists to 
warrant a compensable evaluation under any of the previously 
set forth diagnostic codes of the Rating Schedule.  

There is no evidence, in the form of assertions by the 
veteran or medical, that would support a compensable 
evaluation under Diagnostic Codes 7802 or 7803.  Accordingly, 
all of the evidence is against the conclusion that the scar 
occupies an area of 929 square centimeters or greater (three 
centimeters by 8 millimeters is 2.4 square centimeters) and 
all of the evidence is against the conclusion that the scar 
is superficial, poorly nourished with repeated ulceration or 
superficial and unstable (the scar is shown to be superficial 
but not poorly nourished, unstable, or poorly nourished).  
Therefore, a preponderance of the evidence is against a 
compensable evaluation under Diagnostic Codes 7802 or 7803.

The Board will accord greater probative weight to the 
findings of the VA medical examiner than to the veteran's 
reports because of the objective, clear and unequivocal 
nature of the examiner's findings and because pain must be 
shown by objective demonstration or on examination and it 
clearly has not been.  Therefore, a preponderance of the 
evidence is against a finding that the veteran experiences 
any functional limitation related to his service connected 
scar of the right index finger and a preponderance of the 
evidence is against a finding that he has pain on examination 
or objective demonstration.

On the basis of the above analysis a preponderance of the 
evidence is against a compensable evaluation for the 
veteran's service connected laceration scar on the ulnar 
aspect of the right index finger under any applicable 
criteria at any time during the appeal period.


ORDER

An initial (compensable) evaluation for a laceration scar on 
the ulnar aspect of the right index finger is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


